Citation Nr: 1701037	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral vascular disease in the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1944 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Roanoke, Virginia RO.  In September 2014, the claim was remanded to afford the Veteran a videoconference Board hearing.  In December 2014, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In February 2015, the Board issued a decision denying the Veteran's claims on appeal at that time, including the claim of entitlement to service connection for bilateral peripheral vascular disease in the lower extremities.  The Veteran appealed the denial of service connection for bilateral peripheral vascular disease in the lower extremities to the Court of Appeals for Veterans Claims (Court).

In July 2016, the Court issued a memorandum decision that vacated the February 2015 Board decision and remanded the claim of service connection for bilateral peripheral vascular disease in the lower extremities on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  The July 2016 Court memorandum decision expressly clarifies that the only issue that was appealed to the Court and returned to the Board for further action is the claim of entitlement to service connection for bilateral peripheral vascular disease in the lower extremities.  Judgment was entered in August 2016 and the Court's mandate was issued in October 2016.

The Board observes that the RO issued another rating decision denying service connection for bilateral peripheral vascular disease in the lower extremities in May 2015.  However, as that issue was part of an appeal pending before the Court at that time, the May 2015 RO rating decision was issued in error and has no effect (to the extent that it addresses the peripheral neuropathy issue).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) are unavailable with the exception of a September 1946 service separation examination report.  On the service separation examination report, the Veteran's cardiovascular system was noted to be normal.  Post-service private medical treatment records reflect that, in July 1994, the Veteran underwent right femoral/popliteal bypass to treat superficial femoral artery occlusion with right leg emboli.  This treatment followed the documented onset of "another right blue toe syndrome" noted in a May 1994 private medical report.

The Court's July 2016 memorandum decision discusses that the Veteran's STRs have presumably been destroyed (as determined in an August 2012 response from the National Personnel Records Center (NPRC)), resulting in a heightened VA duty to assist the Veteran in this case.  The Court directed attention to the fact that the Veteran has testified that he started experiencing problems with his legs during service (as presented in the Veteran's written statement accompanying his February 2012 service connection claim), and that he "has been bothered with it ever since.... suffered with it for 60 some years" (as stated in the Veteran's testimony during his December 2014 Board hearing).

The Court instructed that, on remand, the Board must first consider the heightened duty to assist (due to the loss of the service records) and make a credibility determination as to the Veteran's lay statements regarding his description of how his problems with his legs began in service.  The Court's July 2016 memorandum decision expressly found that there was "no evidence to the contrary" of the Veteran's lay statements regarding in-service leg problems.  The Court's July 2016 memorandum decision further instructs that the Board must then reconsider whether a VA medical examination is warranted to develop this claim.  (The Veteran has not yet been afforded a VA examination to address any medical questions in this matter.)

On the first point of consideration directed by the Court, the Board finds that the Veteran's testimony indicating that he experienced some symptomatology (pain or discomfort) in his legs during his military service and following military service may be accepted as reasonably credible in this case.

Turning to the second point of consideration directed by the Court, the Board finds that a VA examination is warranted in this case, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board accepts the credibility of the Veteran's testimony indicating in-service onset of some lower extremity symptomatology with subsequent symptoms following service; the evidence of record also establishes that the Veteran has been medically treated for a lower extremity circulatory pathology existing during the pendency of this claim on appeal (including in evidence summarized in the Board's now-vacated February 2015 decision).  A VA medical examination with medical opinion is warranted to address the question of whether the Veteran's current lower extremity vascular disability is etiologically linked to his in-service symptoms.

To comply with the directives of the Court, the Board shall remand this issue for the needed VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an examination of the Veteran to determine the nature and likely etiology of his lower extremity vascular disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner is asked to respond to the following:

(a) Please identify by diagnosis each vascular disability found for the lower extremities, including each such diagnostic entity found to have existed since February 2012 (when the Veteran filed the claim now on appeal).

(b) As to each diagnosed vascular disability of the lower extremities noted in response to the above, please opine as to whether such is at least as likely as not (a 50 percent or greater probability) etiologically linked to the Veteran's military service.  If any diagnosis of vascular disability of the lower extremities is found to be unlikely etiologically linked to the Veteran's military service, the VA examiner is asked to identify the etiology considered more likely.

In responding to the above, the VA examiner should please specifically discuss the Veteran's statements concerning his recollection of a history of lower extremity symptoms, including his recollection of onset of some lower extremity symptoms during his military service.

2.  Following completion of the above, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




